 

 

 

 

 

 

Exhibit 10.1

 

IDACORP, Inc.

EXECUTIVE INCENTIVE PLAN

(As Amended March 18, 2010)

 

1.           PURPOSE and TERM

 

The purpose of the IDACORP, Inc. Executive Incentive Plan is to reinforce goals
for profitable growth and continuation of a sound overall financial condition of
IDACORP, Inc. by providing incentive compensation opportunities to selected key
employees. The Plan is designed to:

 

  

●

attract, retain and motivate key employees

  

  

  

  

●

relate compensation to performance and financial results and

  

  

  

  

●

provide a portion of compensation in a variable rather than a fixed form.

 

The Plan became effective on January 1, 2007. The Plan was amended by the Board
on March 18, 2010 subject to shareholder approval at the 2010 Annual Meeting of
Shareholders and, as amended, shall become effective only upon shareholder
approval for the Plan Year beginning January 1, 2011. The Plan shall remain in
effect until terminated by the Board.

 

It is intended that compensation payable under the Plan will qualify as
“performance-based compensation,” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder, if such qualification is desired.

 

2.           DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized.

 

Award means, for a Plan Year, as to each Participant, an opportunity granted
under the Plan with respect to such Plan Year for the Participant to earn an
incentive payment under the Plan.

 

Base Salary means, for any Participant for a Plan Year, such Participant’s
annual rate of base salary as of January 1 of the Plan Year, including any base
salary determined within the first ninety (90) days after January 1 of the Plan
Year, or, for a Participant whose employment begins after January 1 of the Plan
Year, the date on which such Participant’s employment begins. If there is a
change during a Plan Year to a Participant’s base salary after the Participant’s
base salary has been established for the Plan Year, unless the Committee
specifies a different methodology, the Participant’s Award for that Plan Year
will be determined by calculating the Participant’s Award using each base salary
level, prorating such amount based on the number of days during the Plan Year
that the base salary level was paid and adding each prorated Award amount.

 

Board means the Board of Directors of the Company.

 

Cause means:

 

  

(a)

if the Participant is party to an employment or change in control agreement that
includes a definition of “Cause,” the term “Cause” as defined in such agreement
or

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

    

(b)

if the Participant is not a party to an employment or change in control
agreement that includes a definition of “Cause,” a Participant’s (i) willful and
repeated refusal or failure to perform duties; (ii) willful or intentional act
that has injured (or could reasonably be expected to injure) the reputation or
business of the Company or a Subsidiary in any material respects; (iii)
continued or repeated absence, unless due to serious injury or illness; (iv)
conviction of (or pleading nolo contendere to) a felony; (v) commission of an
act of fraud, embezzlement, theft or gross misconduct against the Company or a
Subsidiary, (vi) violation of a material policy of the Company or a Subsidiary
or (vii) other action or inaction that the Company deems to constitute “Cause”
for purposes of the Plan.

  

  

  

Change in Control means the earliest of the following to occur:

  

  

  

  

(a)

any Person, excluding (i) the Company or any Subsidiary, (ii) a corporation or
other entity owned, directly or indirectly, by the stockholders of the Company
immediately prior to the transaction in substantially the same proportions as
their ownership of stock of the Company, (iii) an employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary or (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities (“Change in Control Person”) is the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 20% or more of
the combined voting power of the then outstanding voting securities eligible to
vote generally in the election of directors of the Company; provided, however,
that no Change in Control will be deemed to have occurred as a result of a
change in ownership percentage resulting solely from an acquisition of
securities by the Company;

  

  

  

  

(b)

consummation of a merger, consolidation, reorganization or share exchange, or
sale of all or substantially all of the assets, of the Company or Idaho Power
Company (a “Qualifying Transaction”), unless, immediately following such
Qualifying Transaction, all of the following have occurred: (i) all or
substantially all of the beneficial owners of the Company immediately prior to
such Qualifying Transaction beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (as the case may be, the “Successor Entity”), (ii) no Change in
Control Person is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 20% or more of the combined voting
power of the then outstanding voting securities eligible to vote generally in
the election of directors of the Successor Entity and (iii) at least a majority
of the members of the board of directors of the Successor Entity are Incumbent
Directors;

  

  

  

  

(c)

a complete liquidation or dissolution of the Company or Idaho Power Company or

  

  

  

  

(d)

within a 24-month period, individuals who were directors of the Board
immediately before such period (“Incumbent Directors”) cease to constitute at
least a majority of the directors of the Board; provided, however, that any
director who was not a director of the Board at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board then still in office (i) who were in office at the
beginning of the 24-month period or (ii) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Change in Control Person other than the Board.

 

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company’s assets into separate distribution, transmission or generation entities
or such other entities as the Company or Idaho Power Company may determine shall
not constitute a Change in Control unless so determined by the Board.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Committee means the Compensation Committee of the Board, whose members shall be
outside directors as defined in Section 162(m) of the Code.

 

Company means IDACORP, Inc. and any successor thereto.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

Coverage Period means the period commencing on the date of a Change in Control
and ending on the last day of the calendar year in which the Change in Control
occurs.

 

Covered Employee means at any date (i) any individual who, with respect to the
previous tax year of the Company, was a “covered employee” of the Company for
purposes of Section 162(m) of the Code; provided, however, that the term
“Covered Employee” shall not include any such individual who is designated by
the Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current tax year of the Company and (ii) any individual who is designated by
the Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected to be such a “covered employee” with respect to the
current tax year of the Company or with respect to the tax year of the Company
in which any applicable Award will be paid.

 

Disability means termination of a Participant’s employment with the Company
and/or its Subsidiaries, as applicable, if the Participant is eligible to
receive benefits under the Long-Term Disability Program maintained by the
Company or its Subsidiaries.

 

Employee means an individual who is on the payroll of the Company or a
Subsidiary, who is not covered by any collective bargaining agreement to which
the Company or any of its Subsidiaries is a party and is classified in the
payroll system as a regular, full-time, part-time or temporary employee.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Participant means an Employee selected for participation in the Plan.

 

Performance Goals means for any Plan Year one or more objective performance
goals selected and established by the Committee in accordance with the
requirements of Section 6 of the Plan.

 

Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act.

 

Plan Year means the calendar year.

 

Pre-Change in Control Board means the Board, as composed prior to a Change in
Control.

 

Retirement means a Participant’s termination from employment with the Company
and/or its Subsidiaries, as applicable, if the date of termination occurs on or
after attainment of any of the following: (a) age 55 with 10 years of service or
(b) 30 years of service.

   

Subsidiary means

 

  

(a)

any corporation more than fifty (50%) percent of the outstanding securities
having ordinary voting power of which shall at the time be owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or by
the Company and one or more of its Subsidiaries or

  

  

  

  

(b)

any partnership, limited liability company, association, joint venture or
similar business organization more than fifty (50%) percent of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.

 

Target Award Amount means the amount payable if target performance levels are
achieved pursuant to the Plan.

 

3.          ADMINISTRATION

 

The Plan will be administered by the Committee, which is authorized to interpret
the Plan, establish rules and regulations necessary to administer the Plan and
take all other actions, not inconsistent with the terms of the Plan, that it
determines are necessary or appropriate for the proper administration of the
Plan; provided, however, that (a) the Committee will report on its actions to
the Board and (b) all Awards and payments pursuant to Awards shall be subject to
Board approval. The Committee shall make recommendations to the Board regarding
the terms,

--------------------------------------------------------------------------------

 


 

 

 

 

conditions and amounts of Awards and any payments it determines should be made
with respect to Awards. For avoidance of doubt, as provided in Sections 6 and 7,
the Committee shall establish Performance Goals and certify achievement of
Performance Goals.

 

All actions, determinations, interpretations and decisions made by the Committee
and/or the Board regarding the Plan or its administration will be final,
conclusive and binding upon all parties concerned. No member of the Committee or
the Board shall incur any liability by reason of any action or determination
made with respect to the Plan.

 

4.          ELIGIBILITY AND PARTICIPATION

 

Each year, the Committee shall select the key Employees, if any, who are
eligible for participation in the Plan.

 

An Employee who holds an eligible position on the first day of a Plan Year, or
who is hired, transferred or promoted into an eligible position during the first
two (2) months of a Plan Year, may participate in the Plan for that Plan Year
only if selected for participation during the first ninety (90) days of the Plan
Year. An Employee who is hired, transferred or promoted into an eligible
position after the first two (2) months of the Plan Year may participate in the
Plan for the Plan Year only if selected to participate within thirty (30) days
after assuming an eligible position; provided, however, that in no event shall a
person who is a Covered Employee be added to the Plan for any Plan Year after
the close of the eighth month of the Plan Year. An Employee who is hired,
transferred or promoted into an eligible position during a Plan Year and
selected to participate in the Plan for that Plan Year shall receive a prorated
Award. If there is a change during a Plan Year to a Participant’s position,
where the new position has associated with it a different percentage of Base
Salary for Awards, unless the Committee specifies a different methodology, the
Participant’s Award for that Plan Year will be determined by calculating the
Award using each percentage of Base Salary, prorating such amount based on the
number of days during the Plan Year that such percentages were applicable and
adding each prorated Award amount; provided, however, that with respect to
Covered Employees, such proration is not permitted, and the percentages used for
the Award when first granted shall apply for the Plan Year.

 

The Committee may grant Awards to Covered Employees not intended to qualify as
“performance-based compensation,” within the meaning of Section 162(m) of the
Code, and to the extent it does so, the provisions of the Plan relating to
Covered Employees shall not apply to such Award.

 

Participation in the Plan during a particular Plan Year shall not entitle a
Participant to participation in the Plan in future years.

 

5.          AWARD OPPORTUNITIES

 

For each Plan Year, the Committee shall establish a target Award opportunity for
each Participant. The target Award opportunity shall be a percentage of each
Participant’s Base Salary or a specified dollar amount that may be earned upon
achievement of prescribed Performance Goals.

 

In addition to the target Award opportunity, the Committee may establish Award
opportunity levels for achievement above or below the target levels.

 

Award opportunities need not be uniform among Participants.

 

In no event shall the maximum Award opportunity, or the actual Award paid, to
any Covered Employee for any Plan Year exceed $2,000,000.

 

6.          ESTABLISHMENT OF PERFORMANCE GOALS

 

The Committee shall establish specific Performance Goals for such Plan Year,
including target levels and, if the Committee so determines, one or more
threshold, above target or other enhanced or reduced achievement levels
associated with each Performance Goal, and the specific Performance Goals for a
Covered Employee's Award, including any threshold, above target or other
enhanced or reduced achievement levels associated with a

--------------------------------------------------------------------------------

 


 

 

 

 

Performance Goal, shall be established by the Committee not later than a date
that is within the first ninety (90) days of each Plan Year. Exhibit A to the
Plan shall state the Performance Goals and, in terms of an objective formula or
standard, the method for computing the amount of compensation payable to the
Participant if the Performance Goals are met. If the Committee adds a
Participant who is a Covered Employee to the Plan for a Plan Year after
initially establishing the Award opportunities and the Performance Goals for the
Plan Year, it shall establish the Performance Goals applicable to the new
Participant within thirty (30) days after adding the Participant to the Plan.
The outcome must be substantially uncertain at the time the Committee
establishes the Performance Goals for an Award granted to a Covered Employee.

 

The Performance Goals for a Plan Year shall be based upon one or more of the
following measures: (a) earnings per share, (b) earnings per share growth, (c)
adjusted earnings per share, (d) adjusted earnings, (e) adjusted earnings before
interest and taxes, (f) earnings before interest, taxes, depreciation and
amortization, (g) operating income, (h) gross income, (i) net income, (j)
operating cash flow, (k) stock price, (l) O&M expense, (m) other O&M expense,
(n) capital expenditures, (o) total shareholder return, (p) return on equity,
(q) return on capital, (r) operating ratios, (s) profit returns and margins, (t)
financial return ratios, (u) performance against budget, (v) cost recovery, (w)
health and safety, as measured by, among other things, one or more of recordable
case rate, severity rate and internal safety assessments, (x) customer
satisfaction, as measured by, among other things, one or more of service cost,
service levels, responsiveness, and survey results with respect to, among other
things, power service, billing, customer service/relations, communications,
rates and fees, transmission lines and corporate issues, (y) network
reliability, as measured by, among other things, one or more of outage
frequency, outage duration, frequency of service interruptions, average
frequency of customer interruptions and average number of interruptions per
customer, (z) environmental, including, among other things, one or more of
improvement in, or attainment of, emissions levels, project completion
milestones and prevention of environmental violations, (aa) strategic business
objectives, consisting of one or more objectives based upon meeting specified
cost targets, business expansion goals, accomplishment of mergers, acquisitions,
dispositions or similar extraordinary business transactions or goals relating to
capital raising and capital management and (bb) any combination of the
foregoing. Performance Goals may be expressed on an absolute and/or on a
relative basis, on a before- or after-tax basis, on a consolidated or subsidiary
or business unit basis, may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company and/or the past or current
performance of other companies and may include or exclude any or all
extraordinary, non-core, non-operating or non-recurring items, or such other
items as the Committee may determine.

 

The Committee shall assign a percentage weight to each Performance Goal
established by the Committee for each Plan Year, which shall aggregate to 100
percent. The Committee may assign different weights to Performance Goals for
each Participant or for classes of Participants.

 

Under normal business conditions, the Committee shall not revise the Performance
Goals or weightings after it has established them for a Plan Year. However, in
the event of unusual conditions, the Committee may revise the Performance Goals
to maintain as closely as possible the previously expected level of overall
performance as is practicable. No adjustments to Award opportunities or
Performance Goals shall be made with respect to a Covered Employee for a Plan
Year if such adjustment would cause an Award that is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the regulations promulgated thereunder to fail to so qualify.

 

7.          DETERMINATION OF AWARDS AND PAYMENT

 

As soon as practicable after the end of each Plan Year, but in any event prior
to payment, the Committee shall, except as otherwise provided in Section 9,
certify in writing the performance achievement relative to the Performance
Goals, shall approve and recommend Award payments for approval by the Board, and
the Board shall approve the Award payments. The Committee may, in its sole and
absolute discretion, approve and recommend that the Board approve the reduction,
including a reduction to zero, of an Award payment for any or all Participants.
An Award shall be deemed earned only at such time as the Board has approved
payment of the Award to the Participant.

 

Unless the Committee shall determine otherwise at the time it establishes the
Performance Goals for the Plan Year, no Awards shall be paid under the Plan if
awards are not paid to employees under the IDACORP, Inc. Employee

--------------------------------------------------------------------------------

 


 

 

 

 

Incentive Plan for the same Plan Year or if net income is less than the cash
dividend paid on IDACORP common stock for the same Plan Year.

 

Except as otherwise provided in Section 9 or Section 12, Awards shall be paid as
promptly as practicable after the Committee has certified achievement of the
Performance Goals, approved and recommended that the Board approve the Award
payments and the Board has approved the Award payments; provided, however, that
the payment date shall in all events be between January 1 and March 15 of the
calendar year immediately following the Plan Year to which the Award relates.
All Award payments shall be made in cash in a lump sum.

 

The Company or Subsidiary, as the case may be, shall deduct from all payments
made under the Plan an amount necessary to satisfy federal, state and/or local
tax withholding requirements.

 

In lieu of receiving a cash payment for an Award, Participants may elect to
defer up to 50 percent of the amount of their Awards pursuant to the terms of
the Idaho Power Company Executive Deferred Compensation Plan.

 

8.          EFFECT OF TERMINATION OF EMPLOYMENT
 

  

(a)

If a Participant’s employment is terminated for any reason other than
Retirement, death or Disability, except as provided in Section 9 herein and
unless otherwise determined by the Committee, (i) with respect to the
Participant’s Award relating to the Plan Year in which the employment
termination occurs, such Award will be cancelled and the Participant will not be
eligible to receive a payment under the Plan with respect to that Plan Year and
(ii) with respect to the Participant’s Award relating to the prior Plan Year (if
such Award was either not yet approved or approved but not yet paid as of the
date of employment termination), such Award will remain in effect, the amount
payable to the Participant (if any) shall be determined in accordance with
Section 7 hereof based on actual performance through the end of the prior Plan
Year and any amount payable to the Participant shall be paid pursuant to Section
7 hereof at the same time such amount would have been paid had the Participant
remained employed through the payment date.

  

  

  

  

(b)

Except as otherwise provided in Section 9 herein, if a Participant’s employment
is terminated due to Retirement, death or Disability, (i) with respect to the
Participant’s Award relating to the Plan Year in which the employment
termination occurs, (A) such Award shall remain in effect, (B) the amount
payable to the Participant (if any) shall be determined by multiplying (I) the
amount that would have been paid if the Participant had remained employed
through the payment date, determined in accordance with Section 7 hereof based
on actual performance through the end of the Plan Year, by (II) a fraction, the
numerator of which equals the number of days the employee worked in the Plan
Year in which the termination of employment occurs and the denominator of which
is 365 and (C) any amount payable to the Participant shall be paid pursuant to
Section 7 hereof at the same time such amount(s) would have been paid had the
Participant remained employed through the payment date and (ii) with respect to
the Participant’s Award relating to the prior Plan Year (if such Award was
either not yet approved or approved but not yet paid as of the date of
employment termination), (A) such Award shall remain in effect, (B) the amount
payable to the Participant (if any) shall be determined in accordance with
Section 7 hereof based on actual performance through the end of the Plan Year to
which the Award relates and (C) any amount payable to the Participant shall be
paid pursuant to Section 7 hereof at the same time such amount would have been
paid had the Participant remained employed through the payment date.

  

  

  

  

(c)

No Award shall be paid to a Participant whose employment is terminated for
Cause.

  

  

  

  

(d)

For purposes of the Plan, (i) transfer of employment of a Participant between
the Company and any one of its Subsidiaries (or between Subsidiaries) and
transfer of employment to a Successor Entity or other successor of the Company
or a Subsidiary shall not be deemed a termination of employment unless so
determined by the Committee and (ii) if a Participant is employed by the Company
and a Subsidiary or more than one Subsidiary, a Participant shall not be deemed
to have terminated employment unless the Participant’s employment with each such
entity terminates.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

9.          CHANGE IN CONTROL

 

 

 

  

(a)

If a Change in Control involving a Successor Entity occurs, the Pre-Change in
Control Board may require that the Successor Entity (i) assume or otherwise
continue all or any part of the Awards that are outstanding at the time of the
Change in Control or (ii) substitute outstanding Awards with awards that are no
less favorable to Participants (as determined in the sole discretion of the
Pre-Change in Control Board).

 

  

(b)

If a Successor Entity refuses to assume or continue such Awards or to provide
substitute awards that are deemed acceptable by the Pre-Change in Control Board
or if a Change in Control not involving a Successor Entity occurs and the
Pre-Change in Control Board determines that the Change in Control would
adversely affect outstanding Awards, the Pre-Change in Control Board, in its
sole discretion, may (i) with respect to outstanding Awards that relate to the
Plan Year in which the Change in Control occurs, deem all or a portion of the
outstanding Awards vested (at target or another level determined by the
Pre-Change in Control Board), (ii) with respect to outstanding Awards that
relate to the prior Plan Year and that were either not yet approved or approved
but not yet paid as of the date of the Change in Control, provide for the
accelerated vesting of the outstanding Awards (at target or another level
determined by the Pre-Change in Control Board) or (iii) take such other action
with respect to outstanding Awards, which action need not be consistent among
Participants, as it deems appropriate (including taking no action).

  

  

(c)

The Pre-Change in Control Board may make or cause to be made such changes to
Performance Goals and other terms of Awards as it may deem appropriate to
reflect or adjust for changes resulting from a Change in Control.

 

  

(d)

If a Participant’s employment is terminated for any reason other than Cause
during the Coverage Period, (i) with respect to outstanding Awards that relate
to the Plan Year in which the Change in Control occurs, the Participant shall be
vested in either (A) a prorated Award determined by multiplying the
Participant’s Target Award Amount (or another amount determined by the
Pre-Change in Control Board) by a fraction, the numerator of which equals the
number of days the Participant worked in the Plan Year in which the termination
of employment occurs and the denominator of which is 365 or (B) if so determined
by the Pre-Change in Control Board, a full Award in an amount determined by the
Pre-Change in Control Board and (ii) with respect to outstanding Awards that
relate to the prior Plan Year and that were either not yet approved or approved
but not yet paid as of the date of the Change in Control, the Pre-Change in
Control Board, in its sole discretion, may provide for the accelerated vesting
of outstanding Awards (at target or another level determined by the Pre-Change
in Control Board).

 

  

(e)

Any Award vested pursuant to this Section 9 shall be paid on the date selected
by the Pre-Change in Control Board, provided that such date shall in no event be
later than the earlier of (i) the date such payment would have been made in the
ordinary course and (ii) 2 1/2 months following the event triggering the payment
(i.e., the Change in Control or termination of employment).

 

  

(f)

Notwithstanding anything to the contrary contained in the Plan, no payment or
distribution under the Plan or pursuant to an Award that (i) is determined by
the Company to be deferred compensation subject to Section 409A of the Code and
(ii) would be distributed because of a Change in Control shall be so distributed
because of the Change in Control pursuant to this Section 9 unless the
distribution qualifies under Section 409A(a)(2)(A)(v) of the Code as a
distribution upon a change in ownership or effective control or a change in the
ownership of a substantial portion of assets or otherwise qualifies as a
permissible distribution under Section 409A of the Code. To the extent an amount
would have been distributed because of a Change in Control pursuant to this
Section 9, but the distribution is prohibited by the prior sentence, the Award
shall nevertheless vest pursuant to subsection (b) of this Section 9 as of the
date of the Change in Control (except to the extent it would violate Section
409A of the Code), but distribution of such vested amounts shall not occur until
the event or date distribution would have occurred absent the Change in Control.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

10.          PLAN IS NOT A CONTRACT

 

No provision of the Plan nor any document describing the Plan or establishing
rules or regulations regarding the Plan’s administration shall be deemed to
confer on any Participant the right to continue in the Company’s or Subsidiary’s
employ nor shall any such provision or document affect the right of the Company
or any Subsidiary to terminate any Participant’s employment.  

 

11.          AMENDMENT AND TERMINATION OF THE PLAN AND AWARDS

 

The Board reserves the right to amend, suspend or terminate the Plan and any
Award under the Plan at any time in whole or in part, for any reason, and
without the consent of any Participant or other person; provided, however, that,
except as provided in Section 9, the Plan and any Award under the Plan may not
be amended, suspended or terminated during the Coverage Period without the
written consent of each Participant whose Award would be affected by the
amendment.

 

12.          SECTION 409A

 

To the extent applicable to an Award that provides for the payment of deferred
compensation subject to Section 409A of the Code, it is intended that the Plan
will comply with Section 409A of the Code and any regulations and guidance
issued thereunder, and the Plan shall be interpreted accordingly. To the extent
an Award is subject to Section 409A of the Code and payment of deferred
compensation pursuant to the Award is to be made because of the Participant’s
termination of employment, notwithstanding anything to the contrary contained in
the Plan, no payment shall be made due to Participant’s termination of
employment unless and until Participant has experienced a separation from
service, as that term is used in Section 409A(a)(2)(A)(i) of the Code (a
“Separation from Service”) with the Company. Notwithstanding anything contained
herein to the contrary, if it is determined that any payments to be made upon a
Separation from Service constitute deferred compensation for purposes of Section
409A of the Code and the Participant is a “specified employee,” as determined
under the Company’s policy for determining specified employees, on the date on
which the Separation from Service occurs, no such payments shall be made before
the date that is six months following the Participant’s Separation from Service
unless the Participant dies during such six-month period, in which case payment
may be made as soon as practicable (but not more than 60 days) after the
Participant’s death.

 

13.          PLAN BINDING ON SUCCESSOR ENTITIES

 

All obligations of the Company or any Subsidiary under the Plan shall be binding
on any successor to the Company or any Subsidiary, respectively, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, reorganization or other transaction involving all or
substantially all of the business and/or assets of the Company or any
Subsidiary. References to the Company or Subsidiary in the Plan shall be deemed
to refer to the successors thereto, as applicable.

 

14.          MISCELLANEOUS

 

  

(a)

Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

 

  

(b)

Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

  

(c)

Governing Law. To the extent not preempted by Federal law, the Plan shall be
construed in accordance with, and governed by, the laws of the State of Idaho
without regard to any conflicts of law or choice of law rule or principle that
might otherwise reference construction or interpretation of the Plan to the
substantive law of another jurisdiction.

 

 

 

 

(d)

Headings. The headings of sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

EXHIBIT A

 

IDACORP Executive Incentive Plan

 

[20[•] Performance Goals]

 

--------------------------------------------------------------------------------

 

 